Citation Nr: 0116738	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  93-14 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for degenerative disc disease (DDD) at L5-S1 with a history 
of lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active duty from July 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  The claims folder was subsequently 
transferred to the RO in Reno, Nevada.  

The case returns to the Board following remands to the RO in 
February 1994, July 1995, and February 1999.  

In a June 1999 rating decision, the RO denied service 
connection for a sleep disorder as secondary to his service-
connected back disability.  Review of the claims folder 
reveals no attempt by the veteran to initiate an appeal of 
that decision.  Therefore, that issue is not currently before 
the Board.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The current manifestations of the veteran's disability 
include subjective complaints of constant low back pain that 
radiates down the right leg and increases with motion, 
lifting, and prolonged sitting or standing, as well as right 
thigh numbness.  Objectively, the evidence reflects decreased 
sensation in the right thigh, positive straight leg raising 
on the right, and substantial limitation of lumbar spine 
motion due to pain.  Radiographic studies show L5-S1 DDD and 
foraminal stenosis.    

3.  There is no evidence of decreased knee and ankle 
reflexes, significant sensory loss, demonstrable muscle 
spasm, weakness, muscle atrophy, excess fatigability, 
incoordination, postural abnormality, or spinal deformity.  
Electromyography of the paraspinal muscles and the lower 
extremities is normal.  


CONCLUSION OF LAW

The criteria for a 40 percent disability rating for DDD at 
L5-S1 with a history of lumbosacral strain have been met.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.20, 4.21, 4.40, 
4.45, 4.71a, Diagnostic Code 5293 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory provisions.  That is, the RO 
has provided the veteran and his representative notice as to 
the information and evidence required for his claim in 
supplemental statements of the case dated through October 
2000.  The RO has secured all VA and private medical evidence 
identified by the veteran.  It has also afforded the veteran 
all required examinations.  In addition, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Factual Background

The RO established service connection for lumbosacral strain 
in a July 1968 rating decision.  At that time, it assigned a 
10 percent disability rating.  That evaluation was confirmed 
in several later rating actions and a January 1983 Board 
decision. 

The veteran submitted a claim for an increased rating in 
August 1991.  In connection with that claim, he underwent a 
VA examination in October 1991.  He reported constant back 
pain that worsened with certain activities and some right 
thigh numbness.  Examination revealed decreased forward 
flexion and lateral flexion with pain on motion and straight 
leg raising on the left caused lumbosacral pain at 60 
degrees.  X-rays revealed degenerative changes at L4-5.  The 
diagnosis was degenerative changes of the lumbosacral spine 
with arthralgia. 

In a December 1991 rating decision, the RO continued the 10 
percent rating for lumbosacral strain.  The veteran timely 
appealed that decision.  

The veteran testified at a Travel Board hearing in June 1993.  
He continued to report symptoms of back pain and thigh 
numbness.  He indicated that the pain sometimes radiated down 
the right side to the toes.  He also had pain with coughing 
or sneezing.  The veteran denied incurring any other back 
injuries since service.  

The RO obtained the veteran's VA medical records dated from 
November 1995 to October 1993.  The records primarily 
reflected treatment for physical problems unrelated to the 
back, although there were intermittent reports of low back 
pain and right thigh numbness.  There was no evidence of 
decreased knee or ankle reflexes or bowel or bladder 
problems.  There were no changes in X-rays of the lumbosacral 
spine.  Notes dated in October 1991 reported positive 
straight leg raising on the right at 60 degrees and 
questionable right leg weakness.  Symptoms reflected in 
December 1991 also included lumbosacral tenderness. 

The veteran offered testimony at a personal hearing in 
October 1995.  In addition to his prior statements, he 
indicated that his current diagnosis was disk syndrome.  He 
took medication for the pain.  Addition symptoms included 
spasms three or four times a week.  He had pain if he stood 
or sat for too long.  He also had difficulty sleeping due to 
pain.  The veteran related that he woke up with pain that 
eventually lessened during the day.  He did not miss work due 
to back pain.    

The veteran was afforded a fee-basis orthopedic examination 
in March 1996.  The examiner stated that he reviewed the 
claims folder.  The veteran continued to complain of back 
pain increased by sitting or standing for too long and by 
walking, as well as right thigh numbness.  He had morning 
stiffness that improved after moving around, though he had 
some pain in the afternoon.  He took Motrin.  Examination was 
significant only for substantially reduced forward flexion 
and lateral flexion and mild back discomfort on straight leg 
raising.  X-rays of the lumbosacral spine taken at VA in 
February 1996 showed early degenerative joint disease at L4-5 
and L5-S1.  The assessment was DDD with significant narrowing 
at L5-S1 and symptoms compatible with facet irritation.    

In a June 1996 rating action, the RO recharacterized the 
veteran's disability as DDD at L5-S1 with a history of 
lumbosacral strain and awarded a 20 percent disability rating 
from the date of his August 1991 claim.  

Additional VA medical records dated through August 1998 
reflected continued complaints of and treatment for low back 
pain.  Notes dated in August 1995 indicated that the veteran 
had experienced worse pain recently.  The pain was still 
often related to standing or walking.  He now had numbness in 
the back and both legs.  Examination was negative for spasm, 
muscle wasting, or objective sensory loss.  Knee jerks were 
2+ and equal, ankle jerks were 1+ and equal.     

In an August 1998 statement, S. Anderson, D.C., stated that 
he first saw the veteran in July 1996.  The veteran suffered 
from DDD that had worsened over time.  Dr. Anderson related 
that it was not unusual for patients, like the veteran, to 
sleep only four or five hours per night.  Treatment had 
provided some relief from severe pain.  Treatment records 
dated through March 1999 revealed treatment for orthopedic 
problems in addition to the low back.  The veteran's initial 
July 1996 examination was significant for markedly decreased 
range of motion of the lumbar spine with pain on all 
maneuvers, decreased ankle reflexes, and paravertebral 
tenderness and spasm.  In December 1997, the veteran suffered 
an exacerbation of back pain due to two apparently work-
related incidents.         

The RO obtained the report of a private neurological 
evaluation completed in February 1999 by J. Schaeffer, D.O.  
The veteran complained of low back pain that radiated down 
the right leg and right thigh numbness.  He took Motrin when 
the pain was severe.  The pain was worse with coughing and 
sneezing.  Neurologic examination revealed diminished 
sensation to pinprick and temperature over the lateral right 
thigh.  Otherwise, the examination was unremarkable.  The 
impression was low back pain with radiation into the right 
leg.  Dr. Schaeffer recommended additional evaluation to 
exclude lumbar radiculopathy.    

The veteran underwent a VA orthopedic examination in May 
1999.  The examiner stated that he reviewed the claims folder 
for the examination.  Over the past three years, the veteran 
had increasing back pain with occasional right sciatica in 
the right leg with right thigh numbness.  He complained 
mostly of pain at night and during the beginning of his day.  
He did not have any bowel or bladder problems.  Treatment 
included chiropractic, sleeping pills, and Motrin.  
Examination revealed normal gait, normal knee and ankle 
reflexes, negative straight leg raising, and good muscle 
strength.  Sensation was decreased in the area of the lateral 
femoral nerve.  On range of motion testing, the veteran had 
34 degrees forward flexion, 10 degrees backward extension, 20 
degrees lateral flexion bilaterally, and 30 to 36 degrees 
rotation bilaterally.  The examiner suspected that the 
limited forward flexion represented an incomplete effort.  
Magnetic resonance imaging (MRI) showed foraminal 
encroachment of the L5 nerve roots due to advanced L5-S1 disc 
degenerative with height loss, disc bulging, and end plate 
hypertrophy, as well as facet hypertrophy bilaterally.  There 
were also milder degenerative changes at L3-4 and L4-5 
without any major root compromise.  The impression was 
chronic low back pain with DDD.  The examiner commented that, 
although the veteran had occasional radicular pain, he had no 
true radicular findings.  He added that the numbness was 
neuralgia paresthetica of the lateral femoral cutaneous 
nerve.      

Also in May 1999, the veteran was afforded a VA fee-basis 
neurology examination.  The examiner reviewed the veteran's 
records and claims folder.  The veteran reported experiencing 
low back pain that radiated down the right leg and hot and 
cold pains in the right thigh accompanied by numbness.  The 
pain was worst during sexual activity.  The veteran had 
flare-ups with bad weather, prolonged standing, or sneezing.  
The pain from flare-ups usually lasted all day.  He also 
reported having weakness, fatigue, and functional loss.  
Current treatment included Motrin and sleeping pills.  
Neurologic examination revealed decreased sensation in the 
distribution of the right lateral femoral cutaneous nerve 
with hyperpathia in the center of the distribution.  Straight 
leg raising was positive on the right.  There was some 
breakaway weakness in the right knee that approached normal 
with repeated testing.  The examination was negative for 
other loss of sensation or strength, as well as decreased 
reflexes, muscle wasting or atrophy, or loss of coordination.  
Range of motion testing revealed forward flexion to 45 
degrees and backward extension to 10 degrees without pain.  
Additional motion produced intolerable pain.  There was no 
additional limitation due to fatigue, weakness, or lack of 
endurance.  Otherwise, he had right lateral flexion to 20 
degrees and left lateral flexion to 25 degrees.  The 
diagnosis was symptoms compatible with right lateral femoral 
cutaneous neuropathy without objective evidence of 
lumbosacral radiculopathy.  The examiner stated that there 
was no weakened movement, excess fatigability, or 
incoordination.  Although pain was manifested by grimacing, 
there was no objective manifestation that would demonstrate 
disuse or functional impairment due to neuropathy.  The 
veteran refused the recommended electrodiagnostic studies.      

The RO secured additional treatment records from Dr. Anderson 
dated through June 2000.  The veteran continued to have 
radiating low back pain, as well as other orthopedic 
problems.  The records reflected intermittent reports of 
exacerbations of low back and right leg pain.  Low back 
symptoms also generally included stiffness.    

In August 2000, the veteran was afforded another VA 
orthopedic examination.  The examiner reviewed the claims 
folder.  The veteran reported constant aching pain in the 
lower back with daily episodes of right radicular pain.  The 
pain limited his ability to sit, stand, or walk to 20 
minutes.  The pain also limited his low back motion.  The 
veteran denied flare-ups because the pain was constant.  
Chiropractic treatment provided temporary relief.  The 
examiner commented that the veteran demonstrated normal gait 
and movement upon entering the examination room and preparing 
for the examination.  Examination of the spine showed normal 
contour.  There were no postural abnormalities.  There was no 
spasm or tenderness.  Range of motion testing revealed 
forward flexion to 70 degrees, backward extension to 
25 degrees, and rotation to 30 degrees bilaterally.  The 
veteran complained of low back pain at the extremes of these 
ranges.  There was no additional limitation of motion due to 
any other factor.  Reflexes, straight leg raising, and 
sensation were within normal limits.  X-rays of the lumbar 
spine revealed narrowing of the L5-S1 intervertebral disc 
space.  The diagnosis was complaints of low back pain, 
secondary to osteoarthritis in the L5-S1 intervertebral disc 
space without neurological deficits.  The examiner commented 
that, based on the veteran's report, the disability was 
stable and without flare-ups and that he was able to 
occasionally lift weights as heavy as 60 pounds and maneuver 
weights as heavy as 30 pounds.  

Also in August 2000, the veteran presented for another VA 
fee-basis neurology examination.  The examiner reviewed the 
claims folder for the examination.  The veteran continued to 
complain of radiating low back pain aggravated by sitting, 
standing, bending, walking, and lifting.  He took Motrin for 
pain.  Neurologic examination was wholly normal.  
Electromyography (EMG) of the lower extremities and 
paraspinal muscles were normal.  The veteran refused 
additional electrodiagnostic testing.  The impression was 
lumbosacral strain and rule out lumbar disc disease.  The 
examiner noted that he would not rule out neuropathy without 
additional electrodiagnostic testing.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2000).  Unlisted disabilities are rated under a disease or 
injury closely related by functions affected, symptomatology, 
and anatomical location.  38 C.F.R. § 4.20; see 38 C.F.R. 
§ 4.27 (providing specific means of listing diagnostic code 
for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's disability, currently characterized as DDD at 
L5-S1 with a history of lumbosacral strain, is evaluated as 
20 percent disabling under Diagnostic Code (Code) 5293, 
intervertebral disc syndrome.  38 C.F.R. § 4.71a.  Under Code 
5293, a 20 percent rating is assigned when there is moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent rating is in order when the disability is severe, 
with recurring attacks and intermittent relief.  A maximum 
schedular evaluation of 60 percent is warranted when the 
intervertebral disc syndrome is pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of the diseased disc, with little intermittent relief.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  VA has 
determined that intervertebral disc syndrome involves loss of 
range of motion.  Therefore, 38 C.F.R. §§ 4.40 and 4.45 must 
be considered when a disability is evaluated under Code 5293, 
even if the disability is already assigned the maximum rating 
available for limitation of motion under another diagnostic 
code.  VAOPGCPREC 36-97. 

In this case, the veteran subjectively complains primarily of 
low back pain that radiates down the right leg and increases 
with motion, lifting, and prolonged sitting or standing, as 
well as right thigh numbness.  The Board observes that, prior 
to the August 2000 VA orthopedic examination, the evidence 
disclosed complaints of low back pain with flare-ups related 
to activity and weather.  However, during the August 2000 
examination, the veteran reported that that he no longer had 
flare-ups because the pain was constant.  In the context of 
the veteran's overall history, this report suggests an 
underlying worsening of the low back pain rather than 
improvement.  Objectively, the evidence reflects findings of 
decreased sensation in the right thigh, positive straight leg 
raising on the right, and substantial limitation of lumbar 
spine motion due to pain.  Radiographic studies show DDD with 
foraminal stenosis at L5-S1.    
  
However, there is no evidence of decreased knee and ankle 
reflexes, significant sensory loss, or demonstrable muscle 
spasm.  Moreover, with respect to factors affecting 
functional loss, the evidence reveals no weakness, muscle 
atrophy, excess fatigability, incoordination, postural 
abnormality, or spinal deformity.  EMG of the paraspinal 
muscles and the lower extremities is normal.  

Affording particular weight to the veteran's complaints of 
constant back pain, the Board finds that the overall 
disability picture more nearly approximates the criteria for 
a 40 percent disability rating under Code 5293.  38 C.F.R. § 
4.7.  However, given the relative paucity of neurologic 
deficit and objective indicia of functional impairment, the 
Board finds no reasonable basis to award a 60 percent rating 
under Code 5293 or in consideration of 38 C.F.R. §§ 4.40 and 
4.45. Id.       

Finally, the Board finds no reason to refer the matter to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 6-96.  Specifically, the veteran remains employed 
and there is no medical evidence showing significant 
interference with that employment due to low back disability.   

In conclusion, the Board finds that, resolving doubt in the 
veteran's favor, the evidence supports a 40 percent 
disability rating for DDD at L5-S1 with a history of 
lumbosacral strain.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 
4.71a, Code 5293.  


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a 40 percent disability rating for DDD at 
L5-S1 with a history of lumbosacral strain is granted.    



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

